DETAILED ACTION
This application is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election of Group II (Claims 11-18) was made without traverse in the reply filed on 09/23/2022.  Accordingly, the 07/28/2022 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11: The Office recommends amending the word “surrounds” (Line 4) to recite “surround.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13: The meaning(s) of the limitations “teach-less robotic system” (Line 3) and “unplanned motions” (Line 4) are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0328780 to Burlot, which discloses:
Claim 11: A routing device 40 configured to control a pose of a set of connections 7 that extend to an end effector 6, the routing device 40 comprising:
a routing conduit 9 configured to at least partially [surround] the set of connections 7 and extend generally parallel to the set of connections 7;
a sliding conduit mount 16 configured to provide a linear path for the routing conduit 9 to traverse in reaction to a movement of the end effector 6; and
a set of guide brackets 30, 15 at least partially surrounding the routing conduit and located between the sliding conduit mount 16 and the end effector 6 along a kinetic chain associated with the end effector 6.
Claim 12: The routing device 40 of claim 11, wherein:
the routing device 40 is configured to control a pose of the set of connections relative to a link 4, a set of joints R2, R3 connecting the link 4 to the end effector 6, the end effector 6, or a combination thereof across movement of the end effector 6 relative to the link 2; and
the set of guide brackets 30, 15 is configured to maintain the routing conduit 9 at or passing through one or more predetermined locations about the set of joints R2, R3.
Claim 13, as best understood: The routing device 40 of claim 12, wherein the routing conduit 9, the sliding conduit mount 16, and the set of guide brackets 30, 15 are configured to provide a predetermined path for the set of connections 7 for movements of a robotic arm 1 in a teach-less robotic system and/or for unplanned motions, wherein the robotic arm 1 corresponds to the kinetic chain.
Claim 15: The routing device 40 of claim 12, wherein the set of guide brackets 30, 15 includes a first bracket (shown in FIGS. 1A-1B attached to link 4) fixed relative to the link 4, and a second bracket 30 attached to a structure in the set of joints, and a third bracket 15 opposite the set of joints along the kinetic chain.
Claim 16: The routing device 40 of claim 11, wherein the sliding conduit mount 16 is configured to provide a force on the routing conduit 9 along the linear path and away from the end effector 6 for pulling the routing conduit 9 or any slack therein away from the end effector 6 (via spring 68).
Claim 17: The routing device 40 of claim 16, wherein the sliding conduit mount 16 is located opposite the end effector 6 across the set of guide brackets 30, 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0328780 to Burlot, in view of U.S. Patent No. 6,431,018 to Okada et al.
Claim 14: Burlot discloses the routing device 40 of claim 12, but does not disclose wherein the set of guide brackets 30, 15 includes a pivotable bracket configured to pivot around a twist axis for controlling a shape of the routing conduit 9 and for providing a pass-through location for the routing conduit 9 during the movement of the end effector 6 relative to the link 4.
Okada teaches multiple brackets or clamp devices that pivot and/or rotate about various axes (analogous to a twist axis).
In view of the Okada teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the routing device 40 disclosed by Burlot such that the set of guide brackets 30, 15 includes a pivotable bracket configured to pivot around a twist axis for controlling a shape of the routing conduit 9 and for providing a pass-through location for the routing conduit 9 during the movement of the end effector 6 relative to the link 4, in order to reduce stress experienced by the routing conduit 9 as the end effector 6 moves relative to the link 4 about joints R2, R3.
Claim 18: Burlot discloses the routing device 40 of claim 16, but does not disclose wherein the sliding conduit mount 16 is configured to maintain any slack in the routing conduit 9 across or about a twist joint configured to pivot a link around a twist axis that extends parallel to the length of the link.
Okada teaches multiple brackets or clamp devices that pivot and/or rotate about various axes (analogous to a twist axis).
In view of the Okada teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the routing device 40 disclosed by Burlot such that the sliding conduit mount 16 is configured to maintain any slack in the routing conduit 9 across or about a twist joint configured to pivot a link 4 around a twist axis that extends parallel to the length of the link 4, in order to reduce stress experienced by the routing conduit 9 as the end effector 6 moves relative to the link 4 about joints R2, R3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658